     Case 2:14-cr-00069-LMA-DMD Document 192 Filed 12/16/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                      CRIMINAL ACTION

VERSUS                                                                     No. 14-69

NASER YOUSEF GHEITH                                                      SECTION I


                               ORDER & REASONS

      Before the Court are two motions filed by defendant Naser Yousef Gheith

(“Gheith”): (1) a motion for reconsideration 1 of the Court’s previous Order 2 denying

his motion for compassionate release3 pursuant to 18 U.S.C. § 3582(c)(1)(A) and (2) a

motion to appoint counsel. 4 The motions are dismissed and denied for the following

reasons.

                                          I.

                            A. Compassionate Release

      On October 16, 2020, Gheith filed a notice of appeal of the Court’s denial of

compassionate release. 5 As such, this Court lacks jurisdiction to reconsider the

motion. 6 See Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982) (“The

filing of a notice of appeal is an event of jurisdictional significance—it confers



1 R. Doc. No. 190.
2 R. Doc. No. 187.
3 R. Doc. No. 178.
4 R. Doc. No. 191.
5 R. Doc. No. 188; see R. Doc. No. 189 (listing the Fifth Circuit Case Number as 20-

30653).
6 The Court notes that Gheith filed his notice of appeal before he filed his motion to

reconsider. See R. Doc. No. 190 (filed on November 2, 2020).
     Case 2:14-cr-00069-LMA-DMD Document 192 Filed 12/16/20 Page 2 of 3




jurisdiction on the court of appeals and divests the district court of its control over

those aspects of the case involved in the appeal”); see also Wooten v. Roach, 964 F.3d

395, 403 (5th Cir. 2020) (finding that the district court erred by “attempt[ing] to assert

jurisdiction over aspects of the case involved in the appeal, which Griggs forbids”

(internal quotation and emphasis omitted)). Gheith has appealed the same motion

he asks the Court to reconsider. In doing so, he has deprived the Court of jurisdiction.

                            B. Appointment of Counsel

      Gheith’s second motion asks “for a court appointed attorney who can get me

[l]egal documents that I need.” 7 He adds that his “prior court appointed attorney said

he has retired.” 8 Confusingly, Gheith also requests that the Court “order” his former

counsel, Wayne Mancuso “to get” the documents. 9 Gheith does not state whether the

request for counsel pertains to his motion for compassionate release or otherwise. 10

      The Court has previously considered and denied Gheith’s request for the

appointment of legal counsel in connection with his motion for compassionate

release. 11 It appears that this motion for appointment of counsel relates to a potential

request for relief pursuant to 28 U.S.C. § 2255. When denying Gheith’s previous

motion, the Court explained that there is no constitutional right to appointed counsel



7 R. Doc. No. 191.
8 Id.
9 Id. The Court notes that Wayne Mancuso was appointed to represent Gheith in

his criminal proceedings in January 2017. R. Doc. No. 145. While Mancuso has not
filed a motion to withdraw, it does not appear that he has been involved in Gheith’s
post-conviction filings and he has not made an appearance in the appeal pending
before the Fifth Circuit.
10 R. Doc. No. 191, at 1.
11 R. Doc. No. 185; see R. Doc. No. 184-1, at 4.



                                            2
     Case 2:14-cr-00069-LMA-DMD Document 192 Filed 12/16/20 Page 3 of 3




in post-conviction proceedings. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987)

(“[T]he right to appointed counsel extends to the first appeal of right, and no

further.”). Regardless, Gheith has not yet filed such a post-conviction request for

relief. Consequently, the Court cannot evaluate whether the appointment of counsel

would be appropriate; any such ruling would be premature.

                                        II.

      Accordingly,

      IT IS ORDERED that Gheith’s motion for reconsideration of his motion for

compassionate release is DISMISSED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that Gheith’s motion for the appointment of

counsel is DENIED.

      New Orleans, Louisiana, December 16, 2020.



                                         _______________________________________
                                                   LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE




                                        3
